Citation Nr: 1015909	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability with right C5-C6 radiculopathy.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a left leg 
disability.

6.  Entitlement to an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression.

7.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.
8.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1970, with additional service in the Army National 
Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia in 
September 2004, that denied service connection for PTSD (also 
claimed as depression) and left leg and left shoulder 
disabilities, and determined that new and material evidence 
had not been submitted to reopen the Veteran's claims for 
service connection for a lumbar spine disability and a 
cervical spine disability with right C5-C6 radiculopathy; and 
November 2008, that denied service connection for diabetes 
mellitus and prostate cancer, to include as due to herbicide 
exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.



REMAND

In his February 2007 substantive appeal, the Veteran 
requested either a Travel Board or videoconference hearing to 
be held in conjunction with his claims to be held at the RO.  
In his November 2009 substantive appeal, the Veteran 
requested a hearing to be held at the RO.  However, he did 
not specify whether he desired a hearing before the Board at 
his local regional office or whether he desired to testify 
before the Board via videoconference from his local regional 
office.  In November 2009, the RO indicated that a hearing 
would be scheduled.  However, it does not appear that such a 
hearing has been conducted.  Accordingly, on remand the 
Veteran should be asked to specify which type of hearing he 
desires and the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Ask the Veteran to specify which type of 
hearing before the Board he desires and 
then schedule the Veteran for that type 
of hearing before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

